IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 125 MM 2018
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JOHN WILLIAM WILLIAMS,                      :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of October, 2018, the Application for Leave to File

Original Process and the Application for Leave to Amend are GRANTED, and the

Amended Petition for Writ of Habeas Corpus and Extraordinary Relief is DENIED.